Citation Nr: 1635068	
Decision Date: 09/08/16    Archive Date: 09/20/16

DOCKET NO.  12-16 606	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for dental trauma to teeth numbers (#s) 1, 16, 17, and 32 and, if so, whether the claim should be allowed.  

2.  Whether new and material evidence has been received to reopen a claim for service connection for removal of tooth #30 for the purpose of obtaining VA dental treatment.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The Veteran had active military service from July 1964 to July 1967.   

This matter comes before the Board of Veterans' Appeals (Board) from a January 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

Historically, following the Veteran's testimony at the Board hearing in August 2006 at the RO, a June 29, 2007, Board decision denied service connection for dental trauma of the wisdom teeth, numbers (#s) 1, 16, 17, and 32, and dismissed the appeal concerning service connection for removal of tooth #30.  The Veteran appealed the June 2007 Board decision to the United States Court of Appeals for Veterans Claims (Court), which in a March 2009 Order, granted a Joint Motion to Remand (JMR) and vacated and remanded the case to the Board as to both issues.  

Thereafter, a July 2009 Board decision denied service connection for dental trauma of the wisdom teeth, teeth numbers (#s) 1, 16, 17, and 32; and also denied service connection for removal of tooth #30 for the purpose of obtaining one-time VA outpatient dental treatment.  

A July 2011 rating decision denied service connection for anxiety as secondary to dental trauma inservice.  A Notice of Disagreement (NOD) was received in May 2012 and a Statement of the Case (SOC) was issued in January 2013.  However, the appeal was never perfected by the filing of a Substantive Appeal, VA Form 9 or equivalent.  

A May 2014 rating decision denied service connection for dental trauma to teeth #s 1 and 15 due to alleged improper use of a high speed drill.  The Veteran has not appealed that decision.  

The Veteran testified at a videoconference in March 2016 and a transcript thereof is on file.  At that time the presiding Veterans Law Judge (VLJ) clarified for the Veteran, at page 1 of the transcript, that only one issue was properly before the Board, as stated on the title page.  

This appeal was processed using the Veteran's Benefits Management System (VBMS) and, in addition there is a Virtual VA paperless claims electronic file.  Accordingly, any future consideration of this appeal should take into consideration the existence of these electronic records.

The issue of de novo consideration of entitlement to service connection for dental trauma to teeth numbers (#s) 1, 16, 17, and 32, as well as the issue of entitlement to VA dental treatment for extraction of tooth #30 are being remanded and are addressed in the REMAND portion of the decision below and are REMANDED.  


FINDINGS OF FACT

1.  A July 2009 Board decision denied service connection for dental trauma of the wisdom teeth, i.e., teeth #s 1, 16, 17, and 32, and service connection for removal of tooth #30 for the purpose of obtaining VA outpatient dental treatment, and that decision, not having been appealed to the Court, is final.  

2.  The evidence received since the decision of the Board of July 2009 is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial and raises a reasonable possibility of substantiating the claims.




CONCLUSIONS OF LAW

1.  The decision of the Board of July 2009 is final.  38 U.S.C.A. § 7104(b) (West 2014); 38 C.F.R. § 20.1104 (2015).   

2.  New and material evidence has been received for the purpose of reopening the claim for service connection for dental trauma of the wisdom teeth, i.e., teeth #s 1, 16, 17, and 32, and service connection for removal of tooth #30 for the purpose of obtaining VA outpatient dental treatment.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA imposes on VA a duty to provide notice of how to substantiate a claim and to assist in evidentiary development.  VA's duty to notify was satisfied by a letter in February 2014.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

As to the duty to assist, the Veteran's service treatment records (STRs) are on file.  Also on file are private clinical records as well as some VA clinical records.  

As noted in the prior Board decision in July 2009, at the prior August 2006 hearing, the Veteran indicated that he was receiving disability benefits from the Social Security Administration (SSA) but he did not suggest that any SSA records were relevant to his claims, and there is otherwise no indication that the SSA possessed records which would be relevant to his application to reopen his claim for service connection for inservice dental trauma and, so, remand of the case to obtain any records from the SSA was not warranted.  Even though he again testified in support of his claims in March 2016 he did not give any indication that SSA records would be relevant.  Thus, the Board again concludes that in the reopening context remand of the case to obtain SSA records is not required, particularly in light of the favorable outcome as to the application to reopen.  

If, however, the Veteran believes that any records in the custody of SSA could be relevant to the issues before the Board, he or his representative should contact either the RO or Appeals Management Center (AMC) and request that such records be obtained.  

The Veteran has never been provided with a VA examination in conjunction with this claim.  VA will not provide a VA nexus examination in the reopening context but will if the claim is reopened.  38 C.F.R. § 3.159(c)(4).  However, this does not mean that a claimant must submit a medical nexus opinion to reopen a claim which was denied based in part on an absence of medical nexus evidence.  Rather, lay evidence which is new and material could trigger VA's duty to assist to obtain a medical opinion.  Thus, new and material evidence is that which raises the likely entitlement to a nexus medical examination if the claim were to be reopened.  Under the VCAA, VA is obligated to obtain a VA medical opinion for claims in cases, such as this one, where there is (1) evidence of a current disability, (2) evidence of an in-service event, injury, or disease, and (3) an indication that there may be a connection between the two.  See 38 U.S.C.A. § 5103A (d) (West 2002); 38 C.F.R. § 3.326 (2015); McLendon v. Nicholson, 20 Vet. App. 79(2006).  As will be explained, because the Board finds that there is new and material evidence to reopen the claim, this issue will be remanded for de novo consideration after obtaining a VA examination and medical opinion.  

On file are the transcripts of a prior hearing in August 2006 as well as the recent videoconference in March 2016.  In April 2012 the Veteran was provided with a copy of his VA records pursuant to his request.  

Moreover, also as noted in the July 2009 Board decision, in argument before the Court on appeal of the 2007 Board decision, the Veteran's former representative alleged that VA failed to explain its efforts at obtaining dental records for the Veteran from the Camp Williams facility in Utah.  The Board then, in 2009, pointed out that the Veteran's dental records were on file, and appeared to be complete.  Thus, there was no indication that records from Camp Williams were missing, although the Veteran has argued to the contrary.  The Board consequently found then, as it does now, that no additional efforts to secure service dental records are indicated or required.  

38 C.F.R. § 3.103(c)(2) requires that a presiding VLJ fully explain the issues and suggest the submission of evidence that may have been overlooked but does not require providing such information as to equate with preadjudication of any claim.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  While assistance is required, 38 C.F.R. § 3.103(c)(2) does not require that one presiding at a hearing preadjudicate the claim.  Bryant v. Shinseki, 23 Vet. App. 488, 496 (2010) (per curiam).  Here, the questioning and testimony at the videoconference focused on the elements for claim substantiation.  Consistent with Bryant, Id., the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and the Board can adjudicate the application to reopen based on the current record.  Also, neither the Veteran nor his representative have alleged that there was any deficiency with respect to the hearing in this case, much less any violation of the duties set forth in 38 C.F.R. § 3.103(c)(2).  See Dickens v. McDonald, 814 F.3d 1359 (Fed.Cir. 2016) (the Board is not required to discuss a potential violation of 38 C.F.R. § 3.103(c)(2), as discussed in Bryant v. Shinseki, 23 Vet. App. 488 (2010) unless an appellant raises such issue).  Thus, the Board finds that, consistent with the holding in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the presiding VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  

As there is neither an indication that the Veteran was unaware of what was needed for claim substantiation nor any indication of the existence of additional evidence for claim substantiation, the Board concludes that there has been full VCAA compliance in the adjudication of the application to reopen.  Newhouse v. Nicholson, 497 F.3d 1298, 1302 (Fed.Cir. 2007).  





Law and Regulations

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease will be considered service-connected solely for the purpose of establishing eligibility for outpatient dental treatment.  38 C.F.R. § 3.381 (2015).  When applicable, a determination will be made as to whether dental conditions are due to a combat wound or other service trauma, or whether the veteran was interned as a prisoner of war (POW). 38 C.F.R. § 3.381(b).  The significance of finding a dental condition is due to service trauma is that a veteran will be eligible for VA dental treatment for the condition, without the usual restrictions of timely application and one-time treatment.  38 C.F.R. § 17.161(c). 

Service connection for compensation purposes can only be established for certain types of dental and oral conditions listed under 38 C.F.R. § 4.150, such as impairment of the mandible, loss of a portion of the ramus, and loss of a portion of the maxilla.  Compensation is available for loss of teeth only if such is due to loss of substance of body of maxilla or mandible.  See Simmington v. West, 11 Vet. App. 41 (1998).  For loss of teeth, bone loss through trauma or disease such as to osteomyelitis must be shown for purposes of compensability.  The loss of the alveolar process as a result of periodontal disease is not considered disabling.  See 38 C.F.R. § 4.150, Diagnostic Code 9913, Note (2015).  

Applicable law and regulations provide that the following will not be service connected for treatment purposes: (1) calculus; (2) acute periodontal disease; (3) removal of third molars, unless disease or pathology of the tooth developed after 180 days or more of active service, or was due to combat or in-service trauma; (4) impacted or malposed teeth, and other developmental defects, unless disease or pathology of these teeth developed after 180 days or more of active service. Teeth extracted because of chronic periodontal disease will be service-connected only if they were extracted after 180 days or more of active service.  38 C.F.R. § 3.381(e).  Legal authority provides that various categories of eligibility for VA outpatient dental treatment, such as: veterans having a compensable service-connected dental condition (Class I eligibility); one-time treatment for veterans having a noncompensable service-connected dental condition, provided they apply for treatment within a year after service (Class II eligibility); those having a noncompensable service-connected dental condition adjudicated as resulting from a combat wound or other service trauma (Class II(a) eligibility); and those who were detained as a POW (Class II(b) and Class II(c) eligibility), etc.  38 U.S.C.A. § 1712; 38 C.F.R. § 17.161.  

Reopening

A final Board decision subsumes all prior rating actions which addressed the issue on the merits and the claim may not thereafter be reopened and allowed on the same factual basis; rather new and material evidence must be presented to reopen the claim.  38 U.S.C.A. §§ 5108, 7104(b) (West 2002); 38 C.F.R. §§ 20.1104, 20.1105 (2015). 

The Board, in the first instance, must rule on the matter of reopening because reopening is jurisdictional.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

In the first step in reopening, there is a three-part analysis.  First, since the last disallowance on any basis, i.e., on the merits or denying reopening (Evans v. Brown, 9 Vet. App. 273, 285 (1996)), there must be new evidence (i.e., noncumulative evidence, not redundant, and not previously submitted).  VA evidence which was constructively on file and is now actually on file, may be new and material evidence if it is not cumulative and is relevant.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) and Smith (Russell) v. West, 12 Vet. App. 312, 314-15 (1999).  If no new evidence is submitted, no analysis of materiality is required.  Smith (Russell) v. West, 12 Vet. App. 312, 315 (1999).  

Second, the new evidence need be probative only as to each element that was a specified basis for the last denial without having to establish all elements needed for allowance.  Third, it must be material .  

In the reopening context, the doctrine of the favorable resolution of doubt is not applicable until after the threshold burden of submitting new and material evidence to reopen has been met.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).  

Under 38 C.F.R. § 3.156(b), new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  Thus, VA must assess any evidence submitted during the relevant period (within a year of notice of a rating decision) and make a determination as to whether it constitutes new and material evidence relevant to a pending claim, regardless of whether the relevant submission might otherwise support a new claim.  See 38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  Also, under 38 C.F.R. § 3.156(c) if new and relevant service records are found, even after a prior RO or Board denial, the claim will be adjudicated de novo as if there had been no prior adjudication.  

The Veteran did not appeal the July 2009 Board denial of service connection for dental trauma of the wisdom teeth, i.e., teeth #s 1, 16, 17, and 32; and which also denied service connection for removal of tooth #30 for the purpose of obtaining one-time VA outpatient dental treatment.  Thus, that decision is final.  38 U.S.C.A. §§ 7103, 7104(a) (West 2002); 38 C.F.R. § 20.1100 (2015).  Moreover, no additional service records were received at any point, warranting readjudication of the claim.  See 38 C.F.R. § 3.156(b), (c).  

Under the applicable provisions, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The Court has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.  

The focus is not exclusively on whether the evidence remedies the principal reason for denial in the last prior decision, but rather should focus on whether the evidence, taken together, could at least trigger the duty to assist or consideration of a new theory.  Shade, at 118.  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

Evidence Previously of Record

The evidence of record at the time of the July 2009 Board decision included the Veteran's STRs which were silent for any findings of a traumatic dental injury.  

The Veteran's entrance dental examination appears to indicate that teeth #s 1, 16, 17 and 32 were removed prior to his entrance into service.  That examination, which is date stamped as performed on July 10, 1964, indicates that it is the initial dental examination.  Service dental records show that in July 1966 the Veteran was seen for a periapical X-ray of tooth #31, temporary treatment of tooth #32, and treatment of tooth #30 with zinc phosphate.  In September 1966 he was noted to have caries in tooth #30 and in February 1967 tooth # 30 was extracted.  Follow up records show treatment for alveolitis related to this extraction.  The area of former tooth #30 was irrigated later in February 1967, and two days later the dental records indicate that tooth #32 was irrigated.  The Veteran's separation examination was negative for any complications. 

Postservice private clinical records show that the Veteran sustained injuries in postservice motor vehicular accidents (MVAs) in 1988 and 2001 but neither caused any dental trauma.  

The record in 2009 contained an August 2004 statement by J. B., D.D.S., who indicated that the Veteran reported having received dental treatment in service that resulted in severe pain and subsequent loss of four molars.  

At the August 2006 hearing at the RO before a VLJ the Veteran testified that he had no dental problems prior to service.  Page 2 of that transcript.  Upon enlistment he had only one missing tooth, which was in the lower jaw.  While at a National Guard camp outside of Salt Lake City, Utah, he was called in for a dental survey and 4 cavities were found in his upper wisdom teeth which were drilled by a high-speed drill without water to reduce heat.  Page 3.  Due to this the nerves in those teeth died and (eventually) the teeth all had to be removed.  He did not receive any additional dental treatment except for extraction of one tooth while he was at Ft. Bragg, which may or may not have been affected (by the prior drilling).  Those teeth, affected by the high-speed drilling were removed after military service. Page 4.  This could have been 5 or even 10 years after military service, inasmuch as he could not recall how much time had elapsed and during the interim he had not sought VA dental treatment.  Page 5.  He was unable to obtain supporting statements from service comrades because he had lost touch with them.  Page 9.  

Additional Evidence

Records of private dental treatment include a July 10, 2003, entry recording that the Veteran related having lost "molars" due to a high-speed drill without water during service.  

Received in 2010 was an October 2007 statement from R. C., D.D.S., which reflects that he treated the Veteran from about 1982 to 1990.  The Veteran recalled that during service in the field in Utah he had had restorative dental work done without the use of water spray, causing pain and trauma to the teeth.  Subsequently, Dr. C., performed root canal therapy on either tooth # 14 or #15, and later teeth #s 2, 13, 14, and 15 had all been extracted.  

At the March 2016 videoconference it was clarified that even if the Veteran had had dental trauma during service that there had to be some residual and current disability.  Pages 3 and 4.  The Veteran's service representative argued that the Veteran had traumatic damage to his teeth during service as a result of a dentist's improper use of a high-speed drill and that due to this trauma the teeth were later extracted.  Page 5.  The Veteran testified that while on duty at Salt Lake City, Utah, he was told to report to a dental facility even though he had no complaints at that time.  Page 5.  A dentist used a high-speed drill without water to cool the drill and drilled into the Veteran's top two wisdom teeth and two teeth in front, which the Veteran understood were called the first molars.  This caused heat and resultant burning of the enamel, as well as pain.  The dentist took out a lot of material from those teeth and then filled the teeth.  Afterwards he was exposed to cold air in Utah, causing further pain which lasted about 10 days.  Page 6.  

Sometime after service he developed periodontal disease and his gums started to shrink, allowing his teeth to become loose to such an extent that several years after service he had to have teeth extracted and records of this had already been submitted to VA.  Page 8.  

The Veteran testified that this event occurred even though there was no record of it in his STRs.  Other than this procedure during service, the only other inservice procedure was the extraction of tooth # 30 while at Ft. Bragg.  Page 7.  The Veteran read into the record an earlier letter he had sent VA in which he expressed his belief that the dentist that did the drilling on his teeth had not prepared a record of the procedure.  He further stated that evidence could prove that his unit had been stationed at Camp Williams, Utah in February or March 1967 and that additional verification was that a movie, "The Devil's Brigade" was filmed at that camp while the Veteran was stationed there.  Pages 10 and 11.  

The Veteran further testified that he believed that VA had falsified his records.  Also, he testified that a treating VA psychiatrist could also provide verification.  Page 10.  The Veteran testified that the conclusion previously reached by VA, i.e., that he entered military service without having any wisdom teeth, was erroneous and that this was proven by the fact that he still had two lower wisdom teeth intact, although the ones drilled during service were no longer present.  Also, a "Panorex" taken by a private dentist on June 19, 1998, showed that all of his wisdom teeth were present at that time.  He testified that he had had his upper wisdom teeth extracted in about 1998.  Page 11.  And all this proved that he had all four wisdom teeth when he entered active service.  Page 11.  

The Veteran testified that the dentist that used the high-speed drill had worked on all four of the Veteran's wisdom teeth.  Page 12.  The presiding VLJ clarified that the Veteran's testimony was that during service the dentist using the high-speed drill had worked on the Veteran's upper two wisdom teeth as well as the molars in front of those two upper wisdom teeth, which were drilled and filled.  Page 12.  The Veteran testified that the dentist at that time had not worked on the Veteran's two lower wisdom teeth, just the two top wisdom teeth and "the two first molars" but he had not extracted the two upper wisdom teeth.  Page 13.  

The Veteran testified that when he entered military service he had all of his teeth, including having all of his wisdom teeth except that he did not have one molar, i.e. tooth number 20.  Page 14.  The Veteran believed that the dentist during service had been anxious to use the brand new high-speed drill and, so, did unnecessary dental work on the Veteran.  Page 15.  He further testified that as a result of this he had sustained pain and suffering, as well as the subsequent loss of teeth such that he had few remaining upper teeth, having only about seven (7) upper teeth, making it difficult to chew food because he had no molars.  Page 15.  He testified that he had lost these upper teeth after military service.  Pages 15 and 16.  

The Veteran testified that the dentists that treated him after military service had told him that it was because of the inservice drilling and filling of the four upper teeth (the upper wisdom teeth and molars in front of each upper wisdom tooth) that he had subsequent lost other teeth.  Page 16.  However, did not recall the name of the postservice dentist that had told him this.  Page 16.  He further testified that he had sought out many additional records, including morning reports, but had not been able to get any information that would be beneficial.  Page 16.  However, there were records that proved that his unit was in Utah when he said it was (and when the dental work was done).  Pages 16 and 17.  He had also made extensive efforts to locate fellow service comrades but had been unsuccessful.  Page 17.  

The Veteran testified that the "Panorex" X-rays in 1998 which showed that at that time he still had all of his wisdom teeth was already in his claim file.  Page 18.  Also, the Veteran testified that it was his belief that he developed "Alveolitis" as a result of the inservice extraction of tooth #30, leaving him with a dry socket.  Page 18.  This extraction had been done at Ft. Bragg, prior to his unit going to Utah and his having had work done on his upper teeth with a high-speed drill.  Page 18.  

The Veteran testified that for the last year to a year and a half he had received his dental treatment from the Nova Dental School in South Florida.  The Veteran agreed to obtain these records and submit them in support of his claim.  Page 19.  He testified that he had been advised that it might be best to get dentures, and he now had a "total upper plate."  Page 20.  

It was agreed that the record would be held open for 60 days to allow the Veteran to obtain and submit these postservice dental records.  Pages 20 and 21.  The Veteran further expressed his belief that when tooth #30 was extracted during service that a spacer should have been put in place to prevent other teeth from becoming crooked.  Page 22.  

In April 2016 the Veteran submitted a photocopy of a newspaper article from the Desert News dated February 27, 1967, which he apparently obtained from the Salt Lake City Public Library System.  The article indicates that the Veteran's unit was performing 6 weeks of special weather training.  

In April 2016 the Veteran submitted dental records of J. B., D.D.S., dated July 2003.  The initial RO consideration of this evidence was waived by the service representative.  Also submitted was a copy of a military personnel record reflecting that the Veteran received punishment for failing to timely report for duty at a mess hall at Camp Williams in March 1967.  He also submitted a Clinical Record Cover Sheet showing that in February 1967 he had "Alveolitis" in the area of tooth #30 due to at February 6, 1967, tooth extraction as an outpatient.  

Also received in April 2016 were records of NOVA Southeastern University reflecting dental treatment of the Veteran from 2014 to 2016.  A January 16, 2014, clinical record appears to indicate that the Veteran's remaining teeth included tooth #17 and tooth #32.  

A March 2010 VA record of a dentistry consultation noted that the Veteran had a white lesion at that site where tooth #30 would be, which appeared to be hyperkeratinized tissue.  

Prior Adjudication - July 2009 Board Decision

In June 2007 the Board denied the claim for service connection for dental trauma to teeth #s 1, 16, 17, and 32 and the Veteran appealed that decision to the Court.  Thereafter, he did not appeal a July 2009 Board decision which again denied the claim after addressing matters raised in a JMR before the Court.  

In this regard, the rationale and analysis of the July 2009 Board decision bears explanation.  

In 2009 the Board noted that a JMR raised a number of questions about what the dental examinations showed.  The JMR described the initial dental examination as having been performed in July of 1967 in part because the Veteran was listed on that examination as having the rank of SP/5, E-5.  The JMR also noted that "other service medical records" showed that the Veteran entered service with the molars intact and that he retained the teeth during service, citing to the entries concerning tooth #32, and referencing the dental chart located on the reverse side of initial examination.  

The Board, in 2009, found that the date of the examination was rather clearly date stamped (in two locations) as "JUL 10 1964," observing that the number "7" did not appear anywhere on the examination report except as part of the Veteran's service number.  As to the Veteran's rank, his rank and unit designation were the only two pieces of information that were written in pencil; the marks on the chart were written in ink, and the other identifying information (including the date of the examination) were stamped in ink.  Moreover, his rank as listed on the dental form was actually higher than the rank he held at discharge.  Thus, the Board found in 2009 that based on these circumstances, that the Veteran's rank information (which does not appear to be accurate) was likely added at some other point in service after July 1964, and did not reasonably suggest that the July 10, 1964, dental examination was anything other than the initial examination report.  Thus, the Veteran's initial dental examination was conducted on July 10, 1964, and this examination report showed that teeth #s 1, 16, 17 and 32 were missing at the time he entered service.  

The July 2009 Board found that as to concerns over the dental chart on the reverse side of the above examination report, the title for the referenced dental chart specifically indicated that the chart was for the purpose of documenting treatment during service.  That section was titled "Attendance Record," and the specific section of concern was titled "Restorations and Treatments (Completed during service)."  The most obvious explanation as to why the chart did not show teeth #s 1, 16, 17, and 32 as missing was that the chart was not designed to record teeth locations for which work was not performed during service.  Consistent with this, the chart only showed work done on tooth #30, which accorded with the actual dental records documenting extraction of that tooth.  Thus, that the referenced chart did not suggest that teeth #s 1, 16, 17, or 32 were present in service.  

The July 2009 Board found that as to the references to tooth #32 in the dental treatment records themselves, the record as a whole suggested the references were likely a mistake, and were meant to identify tooth #30.  The July 1966 reference indicated only that temporary treatment was undertaken, without any description of that treatment to suggest that a tooth was present.  The only other entry to mention tooth #32, in February 1967, mentioned the tooth at a time when the entry would be expected to make reference to tooth #30 instead.  Specifically, tooth #30 was extracted on February 6, the area of the extracted tooth was irrigated on February 14, and the reference to irrigation of tooth #32 occurred on February 16 without any preceding mention of a problem with that tooth.  The dental records were entirely silent for any reference to extraction of tooth #32, or of teeth #s 1, 16 or 17.  Consequently, it was likely that the reference to tooth #32 was a mistake, and likely was meant to refer to tooth #30.  The dental chart recording the work done on teeth during service supported this conclusion, as it was entirely silent for mention of work done on teeth #s 1, 16, 17 or 32.  

In sum, the Board found in 2009 that the probative evidence of record showed that teeth #s 1, 16, 17, and 32 were absent before the Veteran entered service.  The service medical records consequently did not confirm the Veteran's reported episode of trauma to his wisdom teeth in 1967.  In 2009 the Board pointed out that even if tooth #32 was in fact present at service entrance, the service dental records did not show any trauma to the tooth, or suggest that the tooth was extracted.  The Board found in 2009 that the Veteran's account to the contrary lacked credibility, given that the records clearly documented the absence of the teeth in question at the initial dental examination.  

In 2009 the Board accorded the August 2004 statement of J. B., D.D.S. no probative value as it is based solely upon a history provided by the Veteran, which the Board found lacked credibility and to not be supported by the record.  The claims folder contained no competent evidence associating any missing wisdom teeth to inservice trauma and the record established that the Veteran had his wisdom teeth removed prior to his entrance into service.  Moreover, as to tooth #30, there was no evidence suggesting dental trauma to that tooth during service.  The tooth was removed shortly after caries were found.  The dental records did not contain any suggestion of dental trauma.  

In 2009 the Board further found that to the extent the Veteran suggested that the use of a certain type of drill without the use of water caused damage to the nerves in the tooth, which then led to the need for an extraction, the dental records did not suggest the occurrence of such a circumstance.  Also, as a layperson, he was not competent to offer his opinion as to the nature of the dental procedure, whether damage to the tooth resulted from that procedure, or whether any such damage resulted in the need for extraction of the tooth.  Even if he were competent to some extent to address those matters, the probative value of his opinion would be outweighed by the dental records themselves, which referenced caries (cavities), but which did not reference any other circumstance prior to the extraction of the tooth.  

In sum, in 2009 the Board concluded that VA regulations specifically prohibit service connection for purposes of compensation where the disability involves replaceable missing teeth.  38 C.F.R. § 3.381.  Moreover, in view of the lack of competent evidence associating the Veteran's missing wisdom teeth or tooth #30 with inservice trauma, service connection for residuals of dental trauma for treatment purposes was denied.  

Analysis

Initially, the Board notes that "[t]he mandibular alveolar is 'a small sacklike structure' in the jaw, 'in which the roots of the teeth are held by fibers of the periodontal ligament.'  DORLAND'S at 57."  Newport v. Shinseki, No. 08-2597, slip op. (U.S. Vet. App. Feb. 18, 2010) (footnote 3, page 2) (nonprecedential Memorandum decision); 2010 WL 559332 (Vet.App.).  "The 'alveolar process' is 'the portion of bone in either the maxilla or mandible that surrounds and supports the teeth.'  DORLAND'S at 1517."  Cohen v. Shinseki, No. 11-0945, slip op. at 4, footnote 6 (U.S. Vet. App. Jan. 3, 2013) (nonprecedential memorandum decision); 2013 WL 28621 (Vet. App.).  

The Veteran has testified that contrary to the Board's July 2009 decision he still retains both of his lower wisdom teeth.  Lay persons are not competent to opine as to medical etiology or render medical opinions when medical expertise is required.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Grover v. West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to testify to pain and visible flatness of his feet); Espiritu, 2 Vet. App. at 494- 95 (lay person may provide eyewitness account of medical symptoms).   

As to this point the Board does not address the Veteran's credibility but notes that the Veteran is competent to attest to his continuing to have both lower wisdom teeth.  Moreover, additional clinical records seem to suggest that he still has both lower wisdom teeth.  Inasmuch as the Board's July 2009 decision specifically found that the Veteran did not have any of his wisdom teeth (third molars) when he entered active service, such evidence is both new and material for the purpose of reopening the claim.  Thus, the Board finds that the claim for service connection for dental trauma to teeth numbers (#s) 1, 16, 17, and 32 is reopened.  However, prior to de novo adjudication, the Board notes that the Veteran has pointed out that he has never been provided a VA dental examination for adjudication purposes.  Since the claim has been reopened, the obtaining of a medical opinion in this case could be helpful prior to de novo adjudication and, so, such adjudication is deferred pending remand of the case for this purpose.  


ORDER

New and material evidence having been received, the claim for service connection for dental trauma to teeth numbers (#s) 1, 16, 17, and 32 is reopened; the appeal to this extent is granted. 

New and material evidence having been received, the claim for service connection 
for removal of tooth #30 for the purpose of obtaining VA dental treatment is reopened; the appeal to this extent is granted. 


REMAND

It is noted that a claim for service connection for a dental disability for purposes of compensation must also be considered to be a claim for service connection for a dental disability for purposes of VA outpatient dental treatment.  Mays v. Brown, 5 Vet. App. 302, 305-306 (1993).  The regulation relating to service connection of dental conditions for treatment purposes was amended, effective February 29, 2012, in order to clarify existing regulatory provisions and to reflect the respective responsibilities of the Veterans Health Administration (VHA) and Veterans Benefits Administration (VBA) in determinations concerning eligibility for dental treatment.  See 38 C.F.R. § 3.381(a) (2015).  The amended regulation clarifies that VBA will adjudicate a claim for service connection of a dental condition for treatment purposes after VHA determines that a veteran meets the basic eligibility requirements of 38 C.F.R. § 17.161 and requests that VBA make a determination on relevant questions.  Id.  

The RO made an electronic request for SSA records on April 26, 2010.  No second request was made and the Veteran's complete records associated with a prior claim for SSA benefits are not on file.  Also, while a few records from SSA are on file which pertain primarily to a psychiatric disability, clarification is needed as to whether any other SSA records, or any other records not on file, may be relevant to the Veteran's appeal.  

The Veteran has provided a release to obtain records from a private dentist, M. S. in Hallandale Beach, Florida.  However, nothing in VBMS or Virtual VA indicates that VA has attempted to obtain such records.  Such an attempt should be made.  

Additionally, in light of the new evidence, the Veteran should be afforded a VA dental examination to determine whether he has any residuals of the use of a high-speed drill without the use of water for cooling purposes, as he testified; and, whether he now has any dental pathology which may be related to inservice dental trauma.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he clarify whether any SSA records, or any other records not already on file, may be relevant to his appeal.  If he replies in the positive, take the appropriate steps to obtain all such records and associate them with the record on appeal.  

2.  Using the release previously executed by the Veteran, or if needed after obtaining an up-to-date release, take the appropriate steps to obtain the Veteran's private dental records from M. S. in Hallandale Beach, Florida.  

3.  Thereafter, arrange for the Veteran to undergo a medical examination to ascertain the current nature and etiology of any dental pathology which he now has.  The examiner should be requested to render an opinion regarding whether it is at least as likely as not (probability of 50 percent or more) that any dental pathology which the Veteran now has (including affecting teeth numbers 1, 16, 17, and 32) is related to service, including symptoms noted while the Veteran was on active duty and particularly to any use of a high-speed drill "without water to reduce heat" for dental treatment.  The Veteran believes that the procedure caused nerves in his teeth to die which led to damage/extraction/loss of teeth. 

The dental examiner must comment on whether the evidence shows that the Veteran did or did not have all of his wisdom teeth when he entered active service.  

The dental examiner must comment upon if in fact a high-speed drill was used without any water spray, what residuals would be most likely to occur, if any, particularly with respect to any dental abnormality(ies) or pathology that the Veteran may now have.  

The claims folder or VA electronic records should be made available for review in connection with this examination.  The examiner should provide a complete rationale for all conclusions reached.  

4.  Refer the claim for dental treatment for tooth number 30 to the appropriate VA Medical Center (VAMC) to determine if the Veteran meets the basic eligibility requirements of 38 C.F.R. § 17.161 (2015).  

5.  If the VAMC determines that the Veteran meets the basic eligibility requirements of 38 C.F.R. § 17.161 and requests VBA make a determination, adjudicate the claim.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


